SIMPSON, J.
This is a. petition by the appellant for the custody of his daughter, who is five years of age, and in the custody of its maternal grandparents, the appellees. The child has been with the grandparents since shortly after the death of its mother at which time the child was only a few weeks old. The father had remarried and several conferences had been had in which the father claimed custody of the child and there is a conflict in the evidence as to whether he agreed verbally at the time of his wife’s death, that the grand parents should have charge of the child for any *247■definite time, and also as to whether, when the father had recently taken the child to his home, it was merely for a visit, or with the intention on the part of the grandparents of delivering the permanent possession to him. The grandparents took the child from the father’s wife while he was absent. We do not think that the evidence on these points raises any serious question that needs to be considered in the decision of this case.
There can be no question of the jurisdiction of the chancery court to deny the father the custody of his child, and place it in the care of the grandparents or any other suitable person, but there are certain recognized principles which must govern the discretion of the court in such cases. The laws of nature teach us that the relation of parent and child is sacred, that the welfare of the child is conserved by the cultivation and promotion of that affection which should exist between parent and child, and that as a general proposition no one can watch over the growth and development of the child as a loving father or mother can and will.
Consequently it is recognized that, other things being equal, the parent is not only under the sacred duty of providing and caring for his child, hut that, in correlation of that duty, the parent is entitled to the care and custody of his child, unless some good cause is shown why he should not have such care and custody, not merely as a matter of right, hut because the law presumes that the best interests of the child are thereby subserved; and this court has said “that the parental authority will not be interfered with, except in case of gross misconduct, or where, from some other cause, the parent wants either the capacity or the means for the proper nurture and training of the child. * * The superior claim of the parent ought not, in our opinion, to be disturbed, unless it plainly appears that the interests of the child *248require it to be set aside.”—Striplin v. Ware, 36 Ala. 87, 90. See, also, 29 Cyc. 1590 et seq., and notes.
While, of course, we cannot approve acts of intemperance in the past, yet, under the evidence in this case, tve hold that it has not been shown that the father is an improper person to have charge of his child, and the childs tender age excludes the idea of her making an intelligent choice.
The decree of the court is reversed, and a decree will be here rendered granting the prayer of the petitioner.
McClellan, Mayfield and Sayre, J.J., concur.